              Case 1:21-cv-00790-RMB Document 21 Filed 04/20/21 Page 1 of 3 PageID: 717

                                                                                                 RECEIVED IN
                                                                                                CHAMBERS OF

                                                                                                M(7 I GJli~t
                                                                                      RENEE MAR/~
                                                                                           .          c 3'.JMB,   U.S.D.J,!
                                                                                                                           i

                                                                                                                          I,
                                                                  Peter Goodchild
                                                                  Reg No. 76304066
                                                                  Fort Dix Camp
                                                                  PO Box2000
                                                                  JB MDL, NJ 08640

The Honorable Renee Marie Bumb
                                                                            RECEIVED
Clarkson S Fisher Bldg & US Courthouse
402 East State Street Room 2020
Trenton, New Jersey 08608
                                                                                   APR 2 0 2021
                                                                             AT 8:30::-:-,:-:-:-:-=-=c-=,--'M
Re: Goodchild, et al v. Ortiz et al                                               WILLIAM T. WALSH
                                                                                       CLERK
    Case No. 1 :2021-CV-00790

Your Honor,
                                                                                                                          ii
It is with a heavy heart that I write to you·today with tragic news that directly bears on the disposition of the referenced case.

Sadly, on January 22, 2021, Myron Crosby Jr., Register No. 00562-138, died from ~omplications associated withllcLid-19. At
all times relevant to the class action suit-before the Court, Mr. Crosby was one of the incarcerated individuals ho~s~d at the
Camp. He was being held in the A-Wing and was tested on December 28, 2020 for the virus. It was not until Jan~a,:Y 4, 2021
that he was quarantined. Instead of being moved to the medical unit in the West Compound of the Low Security ~rison as he
requested, Mr. Crosby was instead placed in Unit 5851, a housing unit that was not in use and had no facilities o~ p~rsonnel
appropriate for providing care for men with severe complications of the disease.                                      I    1



                                                                                                                          1
Mr. Crosby was 58 year& of age, had a heart attack while in BoP custody, a history of kidney issues, morbid obesity, poorly
controlled hypertension, al)d type-2 diabetes. All of these conditions are recognized by the CDC as factors that ~puld make a
person likely to suffer se·vere complications, or result in death, from Covid-19.                                 I' I

After suffering from worsening conditions for four days, bed-ridden, complaining of his symptoms, and asking foiJa~e, Mr.
Crosby was taken to Robert Wood Johnson Hospital on or about January 8, 2021. A search of BoP.gov's 'lnmat9:1Finder'
currently lists Myron Crosby Jr.'s release date as "DECEASED.'' His date of death is listed as January 22, 2021. fslof January
24, 2021, the BoP Coronavirus page for FCI Fort Dix lists zero deaths.                                           I' i
                                                                                                                              I   I
On January 11, the 38 men being held at building 5851 were moved back to the Camp. On that date, the BoP w bsite listed 787
                                                                                                                         1
positive men in FCI Fort Dix, and the staff of Fort Dix could no longer spare the space. Meanwhile, as noted in our action, the B-
Wing had been tested on January 6, 2021.                                                                                  jl      I
The Respondents decided to move the men from Building 5851 into the B-Wing on January 11. They compiled a! 1iisf of the B-
Wing men who tested positive and allowed them to remain in the B-Wing. All other men were moved to the A-Wi g fo join the 1
                                                                                                                           •




men who had tested negative on January 4. The linens and lockers of the men who had tested positive from the ,?--Wing on
January 4 had remained in the A-Wing. The men from the A-Wing who had tested negative were required to movl'~ tt,ose
belongings to the central hallways of the Camp.                                                               , !
                                                                                                                              !   I
Unbelievably, an inmate who self-surrendered at noon on January 11 was 'Ready-Tested' and sent to live in the f-Wing two
hours later. In another 'tragedy of errors' the staff realized on January 12th, that the list from the previous day's n,jo~e was not
complete and thatthey had moved five men whose results had not yet been tabulated into the disease free A-Wing. Those five
men's tests shortly thereafter came in positive and thus once again the staff had exposed healthy men to the pot~nt'ially deadly
disease. After those 5 men were moved back to the B-Wing, the Respondents chose once again to do nothing: nb t~sts have
been performed on the more than 60 men who were exposed, including the man who had self-surrendered that day.
                 ·                                                                                                        11      I
The day before Myron's death, a delegation of all the members of the United States Congress from the State of NeW Jersey,
frustrated at having been ignored three times by the Director of the BoP Michael Carvajal, wrote to Michael Horort~, Inspector
              Case 1:21-cv-00790-RMB Document 21 Filed 04/20/21 Page 2 of 3 PageID: 718
                                                                       ·                                             Ii I
General of the Department of Justice, citing the BoP's "failure to control the outbreak" of Covid-19 at Fort Dix. The delegation
asked for an investigation into, among other things, transfers to home confinement, as they were "gravely conce/ned that
without additional oversight, the BoP will continue to endanger the lives of the incarcerated individuals and staff ~t ,Cl Fort Dix."

As mentioned in the instant case pending before this Court, no one from the Camp had contact with any person !II r agency
outside of the Camp, besides Fort Dix staff, for months before the latest wave of infection. The only possible and ;.Pl?usible
vector of infection was through the direct actions and omissions of the staff.                                     ; i
                                                                                                                     I      I
                                                                                                                      '     I
The opening words of our suit, "we have been left to die" were not dramatic hyperbole. They were a declaration that the
Respondents were acting and refusing to act with deliberate indifference to human life. We pray no further lives Jrellost.
We respectfully implore the Court to act with all possible haste to avoid further loss of life.                   I
                                                                                                                     I


Respectfully submitted,

Peter Goodchild




                                                                                                                    i:
                                                                                                                    ·''
                                                                                                                     I
                                                                                                                     I I    I

                                                                                                                       I
                                                                                                                       '




                                                                                                                    I:,,
                                                                                                                    II




                                                                                                                           'I
                                                                                                                            I
                                                                                                                            I

                                                                                                                            I
                                                                                                                            I
<'i2,G'IZ.-\._700D CHI Lb
                           Case 1:21-cv-00790-RMB Document 21 Filed 04/20/21 Page 3 of 3 PageID: 719
-=f-6 ~0'--1 · 06(;.
ro   (2.:\   \J/"1- CAMP
                                                                                            TRENTON NJ .085

If, MDL-, NJ 086'-(o                                                              25 JAN 2021                         PM 4            L




                                 ..-r;G"    Hol-10,!l,A   !?.Lt ~I-IE<= MAfliE   lsu,-411:.
                                   Ct...A (2..lc$o...1 s ~ISHE:lt WG- ~ c.)s C'ou~Tc-!o\JS€
                                   lfo'2.. i;;::As, ST,'\TE: -S-r/2€1c1 . i2coM. '2.oz..o
                                ~E:ts"ION           )
                                                          ~£w '.JG/l.SEY         08 608


                                                  ciee,oa-i scu::i20              1, 11 1,11 ,,, 1J1, 11,1 1, J, J1,, 111IIll, 11, )l 1111, J, 11, 11 IJ 111 I, 1I' J'I
